4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Action is in responsive to application filed on 10/29/20. Claims 1-17 are pending.

Drawings
The Examiner contends that the drawings submitted on 10/29/20 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (US 20110276634 A1) hereinafter Maruyama in view of Rougier (US 20100211638 A1). 

Regarding claim 1, Maruyama discloses a method comprising:
accepting or initiating, by a first mobile computing device, a non-video voice call with a second mobile computing device (accepting a command asking for chat communication from a blog viewer, first mobile phone 100A notifies second mobile phone 100B that the chat is permitted via matching server 400 (step S038)) (paragraph [0075]);
outputting, by the first mobile computing device and for display at a display connected to the first mobile computing device, an indication of one or more types of application data that that may be exchanged with the second mobile computing device, the indication of the one or more types of application data including an option for initiating a video call with the second mobile computing device (displayed for the conversation text. The user can also change the expression of the character to represent her/his emotion) (paragraphs [0009] and (message content is displayed on the screen of the mobile phone of each participant. The other party can participate in the chat from partway of the session) (paragraph [0010]); 
Maruyama substantially discloses initiating calls; however, does not explicitly disclose initiating video calls. 
(streaming) a video file) (paragraph [0082]) initiating a telephone call (with 1 or more people) (paragraph [0083]), initiating the sending of SMS (acronym for "short message system") or MMS (acronym for "multimedia message system"), initiating the sending of electronic messages ("e-mails") (paragraph [0084]).
receiving, by the first mobile computing device, an indication of user input selecting the option to initiate the video call (receiving a message that has a content, [0006] a step of determining a type of computer application likely to be associated to said content) (paragraphs [0004] and [0131]); and
responsive to receiving the indication of the user input: terminating the non-video voice call between the first mobile computing device and the second mobile computing device (when an SMS is received by the UCI, each item of text terminated by the ".COPYRGT." symbol is analyzed as being a recipient) (paragraph [0423]); and
exchanging, by the first mobile computing device and with the second mobile computing device, application data to support the video call, wherein at least a portion of the application data to support the video call is exchanged after the non-video voice call between the first mobile computing device and the second mobile computing device has terminated (each second user can view the people taking part in the telephone or video conference to which he or she has been invited) (paragraph [0083]).
Therefore, it would have been obvious to a person with an ordinary skill in the art at the time of the invention, to incorporate the teachings disclosed by Rougier into the teachings of Maruyama.


Regarding claim 2, Maruyama-Rougier discloses a method, wherein exchanging the application data comprises exchanging the application data directly between the first mobile computing device and the second mobile computing device (Rougier, paragraphs [0040] and [0083]).

Regarding claim 3, Maruyama-Rougier discloses a method, wherein exchanging the application data comprises exchanging the application data via at least one computing device that is different than the first mobile computing device and the second mobile computing device (Rougier, paragraphs [0040] and [0083]).

Regarding claim 4, Maruyama-Rougier discloses a method, wherein outputting the indication comprises outputting the indication after initiating, by the first mobile computing device, the non-video voice call with the second mobile computing device (Maruyama, paragraphs [0006] and [0010]).

Regarding claim 5, Maruyama-Rougier discloses a method, wherein outputting the indication comprises outputting the indication after accepting, by the first mobile (Rougier, paragraphs [0403] and [0083]) (Maruyama, paragraphs [0103] and [0104]).

Regarding claim 6, Maruyama-Rougier discloses a method, wherein outputting the indication comprises outputting the indication in response to establishing, by the first mobile computing device, the non-video voice call from the second mobile computing device (Rougier, paragraphs [0403] and [0083]) (Maruyama, paragraphs [0103] and [0104]).

Claims 7-12 are corresponding device claims of method claims 1-6; therefore, are rejected under the same rationale.

Claims 13-17 are corresponding storage medium claims of method claims 1, 2, and 4-6; therefore, are rejected under the same rationale.

Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFAY YOHANNES whose telephone number is (571)270-7528.  The examiner can normally be reached on M- F 9:00-5:30
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TESFAY YOHANNES/ 7/2/21Primary Examiner, Art Unit 2441